EMPLOYMENT AGREEMENT

THIS AGREEMENT effective as of the first (1st) day of August, 2007 (the
“Effective Date”)

BETWEEN:

STAR RESORTS DEVELOPMENT INC., a public company incorporated under the laws of
the State of Nevada, with an office at 701 Brickell Avenue, Suite 1550, Miami,
FL 33131

(the “Employer”)

OF THE FIRST PART

AND:

ALEJANDRO APARICIO, of 701 Brickell Avenue, Suite 1550, Miami, FL 33131

(the “Executive”)

OF THE SECOND PART

WHEREAS:

A.                         WHEREAS the Employer wishes to employ the Executive
and the Executive wishes to be employed by the Employer as the Chief Executive
Officer of the Employer; and

B.                          WHEREAS the Employer and the Executive wish to
clarify the terms of the Executive’s employment with the Employer.

NOW THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained, and for other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged), the parties hereto
agree as follows:

1.

INTERPRETATION

1.1

In this Agreement:

 

(a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

 

(b)

all references to any party, whether a party to this Agreement or not, will be
read with such changes in number and gender as the context or reference
requires; and

 

(c)

when the context hereof makes it possible, the word “person” includes in its
meaning any firm and any body corporate or politic.

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

1.2

Unless the context otherwise requires, reference in this Agreement to:

 

(a)

"Earned Shares" shall mean the number of Shares to which the Executive is
entitled to upon termination of the Employment Agreement and is to be computed
as follows (in the case of a fractional number of Earned Shares, the Earned
Shares will be rounded down to the nearest whole number):

 

 

 

 

 

X

=

Y(A)

 

 

 

B

 

where:

 

 

X = Earned Shares

 

 

Y = 2,000,000 Shares

 

A = The number of calendar days for which the Employment Agreement was in effect
and not terminated during the relevant one year period

 

B = The number of calendar days in the relevant one year period; and

 

(b)

“Unearned Shares” shall mean 2,000,000 Shares less the Earned Shares.

2.

EMPLOYMENT, TERM, POSITION, DUTIES, ETC.

2.1          Employment. The Employer hereby employs the Executive and the
Executive hereby accepts employment upon the terms and conditions as set out in
this Agreement.

2.2          Term. This Agreement will be for an indefinite period and may be
terminated by the Executive or the Employer in accordance with Section 6 of this
Agreement (the “Term”).

2.3

Position. The Executive will serve as the Chief Executive Officer of the
Employer.

2.4          Duties. The Executive will have such authority and perform such
duties as are assigned to the Executive by the Employer, including those
regularly and customarily performed by a Chief Executive Officer, including
responsibility for all activities regarding the Employer, its subsidiaries, and
its joint venture companies (collectively, the “Duties”). The Executive, from
time to time, will provide written progress reports, satisfactory in form and
content to the Employer, with respect to the Duties. The Employer shall disclose
and provide to the Executive all information, documentation and resources
necessary for the Executive to perform his Duties. The Employer shall also
provide the Executive with a suitable workplace and office equipment, including
but not limited to a computer, printer, facsimile, telephonic and other
communication equipment, and office supplies.

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

2.5          Indemnity.       Employer agrees to hold Executive harmless against
any liability in all legal and civil claims, demands, costs, damages and/or
consequences including attorney’s fees which might arise from acts, decisions or
transactions conducted by the Employer’s Board, its Directors, Investors and/or
Advisors, which the Executive has no knowledge of, or participates in, or
approves or performs following their direction as part of his Duties.

3.

COMPENSATION

3.1          Salary and Work Commitment. The Employer will pay to the Executive
a salary of US $12,000 per month, payable in bimonthly installments, in arrears,
subject to all required tax withholdings, statutory and other deductions (“Base
Salary”).

3.2          Reimbursement of Expenses. The Employer will reimburse the
Executive for all reasonable travelling and other expenses actually and properly
incurred by him in connection with his Duties hereunder in accordance with the
Employer’s policies, provided that such expenses will be subject to annual
presentation to the Board of Directors, and such expenses may be subject to
further verification by the Audit Committee or the Board of Directors of the
Employer. For all such expenses, the Executive will furnish the Employer with
such statements, receipts or other reasonable documentation and within the
applicable time period as may be reasonably required by the Employer and the
Employer will reimburse the Executive for such expenses within thirty (30) days
thereof. For all air travel, the Executive will be reimbursed for upgradeable
tickets.

3.3          Vacation. The Executive will be entitled to a paid annual vacation
of four weeks. The Executive will use his best efforts to ensure that such
vacation is arranged with the Employer in advance such that it does not unduly
affect the operations of the Employer.

3.4          Stock Compensation. The Employer will issue, from treasury,
2,000,000 restricted shares of common stock of the Employer to the Executive
within thirty (30) business days of each of August 1, 2008, August 1, 2009 and
August 1, 2010, up to a total of 6,000,000 restricted shares of the Employer
(the “Shares”), for as long as the Executive is performing his Duties under this
Agreement and this Agreement has not been terminated.

In the event that this Agreement is terminated by any party for any reason
whatsoever before all of the Shares are to be delivered to the Executive
pursuant to this Agreement, the Employer shall issue and deliver the Earned
Shares to the Executive.

In the event that one of the following events occurs (collectively, “Change of
Control Transaction”), the Employer shall deliver the Shares to the Executive:

 

(i)

an acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of Employer, by contract or otherwise) of in excess of fifty percent (50%)
of the voting securities of Employer (except that the acquisition of voting
securities by the Executive shall not constitute a Change of Control Transaction
for purposes hereof),

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(ii)

a replacement at one time or over time of more than one-half of the members of
the board of directors of Employer which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof),

 

(iii)

the merger, consolidation or sale of fifty percent (50%) or more of the assets
of Employer or any subsidiary of Employer in one or a series of related
transactions with or into another entity, or,

 

(iv)

the execution by Employer of an agreement to which Employer is a party or by
which it is bound, providing for any of the events set forth in subsection (i)
to (iii).

4.

EXECUTIVE OBLIGATIONS

4.1          Confidential Information.  The Executive will not, either during
the term of this Agreement or at any time thereafter, without specific consent
in writing, disclose or reveal in any manner whatsoever to any other person,
firm or corporation, nor will he use, directly or indirectly, for any purpose
other than the purposes of the Employer, the private affairs of the Employer or
any confidential information which he may acquire during the term of this
Agreement with relation to the business and affairs of the directors and
shareholders of the Employer, unless the Executive is ordered to do so by law, a
court of competent jurisdiction or unless required by any statutory authority,
and except to the extent necessary to obtain legal and/or accountant advice
and/or representation.

4.2                        Non-Disclosure Provisions.  The Executive will be
subject to further non-disclosure provisions contained in Schedule “A” to this
Agreement.

4.3                      Full Time and Efforts.  During the term of the
Executive’s employment pursuant to this Agreement the Executive will devote his
full time and effort and attention to the Duties.

4.4                      Employer’s Policies.  The Executive acknowledges and
agrees that the Executive is bound by the various employment and other policies
of the Employer, notwithstanding that those policies may be varied, changed,
deleted or added to, from time to time. It is the Executive's responsibility to
familiarize himself with the current policies and to observe them. If there is
an express conflict between any such policies and this Agreement, then this
Agreement governs.

4.5                        Employer’s Property.   Upon the termination of the
Executive’s employment with the Employer for any reason, or whenever requested
by the Employer, the Executive will deliver to the Employer all property
belonging to the Employer, including, without limitation:

 

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

(a)

any keys, security cards, passwords, devices, documents, papers, plans,
materials or other property, and any copies or reproductions thereof, which may
have come into the Executive’s possession during the course of the Executive’s
employment with the Employer;

 

(b)

any items of any nature created by the Executive in the course of his
employment, whether completed or not;

 

(c)

any communications or documentation related to the Executive’s Duties
transmitted by, received from, or stored in the Employer’s computer, email or
voicemail systems, regardless of any personal content; and

 

(d)

any Confidential Information as defined in Schedule “A” to this Agreement.

4.6          Medical Disability.  If the Executive is on leave for medical
reasons, or the Executive requests a change in the Duties or hours of work for
medical reasons, the Executive agrees to cooperate with the Employer in
obtaining any information reasonably necessary for assisting the Employer with
assessing the Executive’s ability to work and any accommodations required of the
Employer.

5.

NON-SOLICITATION

5.1          Non-Solicitation. During the term of this Agreement and for a
period of one year from the date of termination of this Agreement for any
reason, the Executive will not:

 

(a)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, contractors, consultant, customer or prospective
customer of the Employer as at the date of termination of this Agreement, to
become a supplier, contractor, consultant, or customer of any business or
enterprise that competes with the Employer;

 

(b)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee of the Employer as at the date of termination of this
Agreement, to become an employee of any business or enterprise that competes
with the Employer.

6.

TERMINATION

6.1          Termination for Cause.  Notwithstanding any other provision in this
Agreement, the Employer may terminate the employment of the Executive at any
time without notice or pay in lieu thereof for “Cause”, defined below, or death
of the Executive.

6.2

Definition of “Cause”.   For the purposes of this Agreement “Cause” includes:

 

(a)

fundamental breach of this Agreement by the Executive;

 

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

(b)

in the opinion of the Employer, poor performance by the Executive after being
advised in writing as to the standard required, the basis for its determination
of poor performance, and the allowance of thirty (30) days after such notice to
remedy the situation, the inability or failure of the Executive to remedy the
poor performance;

 

(c)

any intentional or grossly negligent disclosure of any Confidential Information
by the Executive;

 

(d)

any improper use of the Employer’s property;

 

(e)

violation of any local, state or federal statute by the Executive, including,
without limitation, an act of dishonesty such as embezzlement or theft, whether
committed during the course of or in relation to the Executive’s employment with
the Employer or otherwise;

 

(f)

conduct by the Executive that, in the opinion of the Employer, is materially
detrimental to the business or financial position of the Employer, including
conduct that has the potential to injure the reputation of the Employer if the
Executive is retained as an Executive of the Employer; and

 

(g)

any and all omissions, commissions or other conduct which would constitute just
cause at law.

6.3

Termination Without Cause. Either the Executive or the Employer may terminate
the Executive’s employment without cause, upon the notice set out below:

 

(a)

the Executive may resign upon giving to the Employer two (2) month’s prior
written notice; and

 

(b)

the Employer may terminate the Executive’s employment at any time without cause
upon providing to the Executive two (2) month’s prior written notice.

6.4          Release. By providing the payment of Salary and Stock Compensation
as set out in this Agreement, the Employer will be released from all salary and
severance obligations owing or becoming owed to the Executive arising out of
this Agreement, the Executive’s employment or the Executive’s termination.

7.

GENERAL PROVISIONS

7.1                        Notices and Requests. All notices and requests in
connection with this Agreement will be deemed given as of the day they are
received either by messenger, delivery service, or mailed by registered or
certified mail with postage prepaid and return receipt requested and addressed
as follows:

 

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(a)

If to the Employer:

 

STAR RESORTS DEVELOPMENT INC.

701 Brickell Avenue,

Suite 1550

Miami, FL 33131

with a copy to:

CLARK WILSON LLP

Suite 800-885 West Georgia Street

Vancouver, BC V6C 3H1

 

Attention: Bernard Pinsky

 

(b)

If to the Executive:

 

ALEJANDRO APARICIO

701 Brickell Avenue

Suite 1550

Miami, FL 33131

 

or to such other address as the party to receive notice or request so designates
by written notice to the other.

7.2                        Agreement Voluntary. The parties acknowledge and
declare that in executing this Agreement they are each relying wholly on their
own judgment and knowledge and have not been influenced to any extent whatsoever
by any representations or statements made by or on behalf of the other party
regarding any matters dealt with herein or incidental thereto.

7.3                        Agreement Equitable. The parties further acknowledge
and declare that they each have carefully considered and understand the
provisions contained herein, including, but without limiting the generality of
the foregoing, the Executive's rights upon termination and the restrictions on
the Executive after termination and agree that the said provisions are mutually
fair and equitable, and that they executed this Agreement voluntarily and of
their own free will.

7.4                        Agreement Non-Assignable. This Agreement and all
other rights, benefits and privileges contained herein may not be assigned by
the Executive or the Employer without the written consent of the other party.

7.5                        Enurement. The rights, benefits and privileges
contained herein will enure to the benefit of and be binding upon the respective
parties hereto, their heirs, executors, administrators and successors.

 

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

7.6                        Entire Agreement.  This Agreement, including any
schedules referred to in this Agreement, supersede all prior representations,
arrangements, negotiations, understandings and agreements between the parties,
both written and oral, relating to the terms and conditions of the Executive’s
Employment with the Employer and sets forth the entire complete and exclusive
Agreement and understanding between the parties relating to the terms and
conditions of the Executive’s Employment with the Employer.

7.7                        Waiver.  No consent or waiver, express or implied, by
either party to or of any breach or default by the other party in the
performance by the other of its obligations herein will be deemed or construed
to be a consent or waiver to or of any breach or default of the same or any
other obligation of such party. Failure on the part of any party to complain of
any act or failure to act, or to declare either party in default irrespective of
how long such failure continues, will not constitute a waiver by such party of
its rights herein or of the right to then or subsequently declare a default.

7.8                        Severability.  If any provision contained herein is
determined to be void or enforceable in whole or in part, it is to that extent
deemed omitted. The remaining provisions will not be affected in any way.

7.9                        Amendment.  This Agreement will not be amended or
otherwise modified except by a written notice of even date herewith or
subsequent hereto signed by both parties.

7.10                      Survival.  Notwithstanding the termination of this
Agreement and the Executive’s employment, the provisions of Sections 4.1, 4.2,
4.3, 4.6, 5 and of Schedule “A” to this Agreement will survive such termination
and be continuing obligations.

7.11                      Further Assurances.  Each of the parties agrees to
execute such further and other documents and instruments and to do such further
and other things as may be necessary to implement and carry out the intent of
this Agreement.

7.12                      Governing Law.  This Agreement is subject to and
governed by the laws of the State of Florida.

7.13                      Headings.  The headings of the sections and
subsections herein are for convenience only and will not control or affect the
meaning or construction of any provisions of this Agreement.

7.14                      Understanding.  The Executive represents and warrants
that he has read, understands, agrees with all the provisions of this Agreement
and has obtained independent legal advice with respect to it or waives such
advice.

7.15                      Execution in Several Counterparts.  This Agreement may
be executed by facsimile and in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

 

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

STAR RESORTS DEVELOPMENT INC.

 

Per: “Enrique Abaroa Martinez”

 

Enrique Abaroa Martinez,

 

Chief Financial Officer

 

Per: “David Craven”

 

David Craven, Secretary

 

 

 

WITNESSED BY:

“Zeida Alfonso”
Name
                                                                     
Address
                                                                     

                                                                     
Occupation

)
)
)
)
)
)
)
)
)
)






“Alejandro Aparicio”
Alejandro Aparicio

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE “A”

NON-DISCLOSURE PROVISIONS

 

1.

CONFIDENTIAL INFORMATION AND MATERIALS

 

(a)

“Confidential Information” will mean, for the purposes of this Agreement,
non-public information which the Employer designates as being confidential or
which, under the circumstances surrounding disclosure ought reasonably to be
treated as confidential. Confidential Information includes, without limitation,
information, whether written, oral or communicated by any other means, relating
to released or unreleased the Employer software or hardware products, the
marketing or promotion of any product of the Employer, the Employer business
policies or practices, and information received from others which the Employer
is obliged to treat as confidential. Confidential Information disclosed to the
Executive by any subsidiary and/or agents of the Employer is covered by this
Agreement.

 

(b)

Confidential Information will not include that information defined as
Confidential Information hereinabove which the Executive can exclusively
establish:

 

(i)

is or subsequently becomes publicly available without breach of any obligation
of confidentiality owed by the Employer;

 

(ii)

became known to the Executive prior to disclosure by the Employer to the
Executive;

 

(iii)

became known to the Executive from a source other than the Employer other than
by the breach of any obligations of confidentiality owed to the Employer; or

 

(iv)

is independently developed by the Executive.

 

(c)

Confidential Materials will include all tangible materials containing
Confidential Information, including, without limitation, written or printed
documents and computer disks or tapes, whether machine or user readable.

2.

RESTRICTIONS

 

(a)

The Executive will not disclose any Confidential Information to third parties
during the term of this Agreement or following the termination of this
Agreement, except as provided herein. However, the Executive may disclose
Confidential Information during bona fide execution of the Duties or in
accordance with judicial or other governmental order, provided that the
Executive will give

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

reasonable notice to the Employer prior to such disclosure and will comply with
any applicable protective order or equivalent.

 

(b)

The Executive will take reasonable security precautions, at least as great as
the precautions it takes to protect his own confidential information, to keep
confidential the Confidential Information, as defined hereinabove.

 

(c)

Confidential Information and Materials may be disclosed, reproduced, summarized
or distributed only in pursuance of the business relationship of the Executive
with the Employer, and only as provided hereunder. The Executive agrees to
segregate all such Confidential Materials from the materials of others in order
to prevent co-mingling.

3.

RIGHTS AND REMEDIES

 

(a)

The Executive will notify the Employer immediately upon discovery of any
unauthorized use or disclosure of Confidential Information or Materials, or any
other breach of this Agreement by the Executive, and will co-operate with the
Employer in every reasonable manner to aid the Employer to regain possession of
said Confidential Information or Materials and prevent all such further
unauthorized use.

 

(b)

The Executive will return all originals, copies, reproductions and summaries of
or relating to the Confidential Information at the request of the Employer or,
at the option of the Employer, certify destruction of the same.

 

(c)

The parties hereto recognize that a breach by the Executive of any of the
provisions contained herein would result in damages to the Employer and that the
Employer could not be compensated adequately for such damages by monetary award.
Accordingly, the Executive agrees that in the event of any such breach, in
addition to all other remedies available to the Employer at law or in equity,
the Employer will be entitled as a matter of right to apply to a court of
competent jurisdiction for such relief by way of restraining order, injunction,
decree or otherwise, as may be appropriate to ensure compliance with the
provisions of this Agreement.

4.

MISCELLANEOUS

 

(a)

All Confidential Information and Materials are and will remain the property of
the Employer. By disclosing information to the Executive, the Employer does not
grant any express or implied right to the Executive to or under any and all
patents, copyrights, trademarks, or trade secret information belonging to the
Employer.

 

(b)

All obligations created herein will survive change or termination of any and all
business relationships between the parties.

 

 

 

 